Case 20-11005-jkf      Doc 30    Filed 06/04/20 Entered 06/04/20 15:47:29      Desc Main
                                 Document      Page 1 of 1



               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                       :   Chapter 13

Gene D. White, Jr. and                       :
Patricia A. White,

                                Debtors.     :   Case No.: 20-11005 (JKF)

                                         ORDER

         AND NOW, this 4th day of June, 2020, upon consideration of Movant’s Motion for

Protective Order Pursuant to 11 U.S.C. § 107(c) and FRBP 9037 to Restrict Access to

Filed Documents Containing Personal Data Identifiers concerning Proof of Claim

Number 2-1 filed by Key Bank, N.A., s/b/m to First Niagara Bank, N.A. (doc. no. 21 the

“Motion”);

         AND the Court concluding that the subject Proof of Claim (including

attachments), Claim Number 2-1, fails to comply with Fed. R. Bankr. P. 9037;

         It is therefore ORDERED that:

         1. The Motion is GRANTED.

         2. The Clerk SHALL FORTHWITH PROHIBIT PUBLIC ACCESS to Proof of
            Claim Number 2-1 filed on February 25, 2020.

         3. Nathalie Paul, Esquire, Counsel for Movant, Key Bank, N.A., s/b/m to First
            Niagara Bank, N.A., SHALL FILE redacted copies of the document(s)
            identified in Paragraph 2 above on or before June 12, 2020.




                                                 HONORABLE JEAN K. FITZSIMON
                                                 United States Bankruptcy Judge
